         Case 1:19-cr-00724-JGK Document 93 Filed 03/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            19 Cr. 724 (JGK)

JIMMIE GILMORE,                                    ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The trial is adjourned to October 18, 2021.            The parties

are directed to appear for a telephonic status conference on

March 26, 2021 at 9:00 a.m.        Dial-in: (888) 363-4749, with

access code 8140049.

     Because a continuance is needed to assure the effective

assistance of counsel, to allow for the appointment of new

counsel, and to allow for newly appointed counsel to conduct the

necessary trial preparation, the Court prospectively excludes

the time from today, March 17, 2021, until October 18, 2021,

from Speedy Trial Act calculations.         The Court finds that the

ends of justice served by granting the continuance outweigh the

best interest of the defendant and the public in a speedy trial.

This Order is entered pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            March 17, 2021              _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                         United States District Judge
